DETAILED ACTION	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Fussner on 07/25/2022.

The application has been amended as follows: 
Claim 22: A method for transferring an atomically thin layer, the method comprising: providing a target substrate; providing a donor substrate on which a first atomically thin layer has been formed; disposing an adhesion layer at the donor substrate or at the target substrate;   forming an assembly comprising said adhesion layer and at least one structure, said assembly being formed at the donor substrate and/or at the target substrate; bringing together the target substrate and the donor substrate such that at least a portion of said first atomically thin layer is arranged against said at least one structure, and said adhesion layer is arranged against said target substrate; [[and]]bonding together the donor substrate, the assembly and the target substrate; and removing said donor substrate.

Claim 18: The method of claim 22, wherein bonding together the donor substrate, the  assembly and the target substrate comprises applying heat.

Claim 19: The method of claim 22, wherein bonding together the donor substrate, the  assembly and the target substrate comprises applying pressure.

Allowable Subject Matter
Claims 17-30 are allowed over the prior art of record in light of the arguments and amendments submitted in Amendment filed on 07/14/2022. Claims 22-
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed method for transferring an atomically thin layer.
The closest prior art of record is Caldwell (U.S PG Pub 20110048625A1). Similar to the claimed invention, Caldwell discloses a method of reducing graphene film thickness and transferring graphene films from a donor substrate to a handle/target substrate by applying a bonding materials (adhesive layer). Caldwell does not disclose the limitations of “forming an assembly comprising said adhesion layer and at least one structure, said assembly being formed at the donor substrate and/or at the target substrate; bringing together the target substrate and the donor substrate such that at least a portion of said first atomically thin layer is arranged against said at least one structure, and said adhesion layer is arranged against said target substrate”.
Thus, the prior art as a whole fails to reasonably suggest or show the totality of the claimed invention. Specifically, the prior art as a whole fails to show or suggest the steps of “forming an assembly comprising said adhesion layer and at least one structure, said assembly being formed at the donor substrate and/or at the target substrate; bringing together the target substrate and the donor substrate such that at least a portion of said first atomically thin layer is arranged against said at least one structure, and said adhesion layer is arranged against said target substrate”.
In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instantly claimed invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712